Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

PHI, INC.

$500,000,000 5.25% Senior Notes due 2019



--------------------------------------------------------------------------------

PHI, INC.

$500,000,000 5.25% Senior Notes due 2019

PURCHASE AGREEMENT

March 6, 2014

New York, New York

UBS Securities LLC

299 Park Avenue

New York, New York 10171

Ladies and Gentlemen:

PHI, Inc., a Louisiana corporation (the “Company”), and each of the Guarantors
(as defined herein), agree with you as follows:

1. Issuance of Notes. The Company proposes to issue and sell to UBS Securities
LLC (the “Initial Purchaser”) $500,000,000 aggregate principal amount of 5.25%
Senior Notes due 2019 (the “Original Notes”). The Company’s obligations under
the Original Notes and the Indenture (as defined below) will be, jointly and
severally, unconditionally guaranteed (the “Guarantees”) on a senior unsecured
basis by the Guarantors listed on Schedule I hereto (collectively, the
“Guarantors” and, together with the Company, the “Issuers”). The Original Notes
and the Guarantees related thereto are referred to collectively herein as the
“Securities.” The Securities will be issued pursuant to an indenture (the
“Indenture”), to be dated the Closing Date (as defined herein), by and among the
Issuers, and U.S. Bank National Association, a national banking association, as
trustee (the “Trustee”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Indenture or the Offering
Memorandum (as defined herein).

The Securities will be offered and sold to the Initial Purchaser pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Act”). The Issuers have prepared a preliminary offering
memorandum, dated March 5, 2014 (the “Preliminary Offering Memorandum”) and a
pricing supplement thereto dated the date hereof in the form of Exhibit C hereto
(the “Pricing Supplement”). The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the execution of this Purchase Agreement (this “Agreement”), the Issuers
will prepare a final offering memorandum dated the date hereof (the “Offering
Memorandum”). Unless stated to the contrary, any references herein to the terms
“Pricing Disclosure Package” and “Offering Memorandum” shall be deemed to refer
to and include any information filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and incorporated by reference therein, and any
references herein to the terms “amend”, “amendment” or “supplement” with respect
to the Offering Memorandum shall be deemed to



--------------------------------------------------------------------------------

refer to and include any information filed under the Exchange Act subsequent to
the date hereof that is incorporated by reference therein. All references in
this Agreement to financial statements and schedules and other information which
is “contained,” “included” or “stated” (or other references of like import) in
the Pricing Disclosure Package (including the Preliminary Offering Memorandum)
or Offering Memorandum shall be deemed to mean and include all such financial
statements and schedules and other information which are incorporated by
reference in the Pricing Disclosure Package or Offering Memorandum, as the case
may be.

The Initial Purchaser has advised the Issuers that the Initial Purchaser
intends, as soon as it deems practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Securities in private sales
exempt from registration under the Act on the terms set forth in the Pricing
Disclosure Package solely to (i) persons whom the Initial Purchaser reasonably
believes to be “qualified institutional buyers” (“QIBS”) as defined in Rule 144A
under the Act (“Rule 144A”), and (ii) other eligible purchasers pursuant to
offers and sales that occur outside the United States within the meaning of
Regulation S under the Act (“Regulation S”); the persons specified in clauses
(i) and (ii) are sometimes collectively referred to herein as the “Eligible
Purchasers.”

Upon issuance of the Securities and until such time as the same is no longer
required under the applicable requirements of the Act, the Securities shall bear
the legends relating thereto set forth under “Transfer Restrictions.”

Holders (including subsequent transferees) of the Securities will have the
benefit of the registration rights set forth in the registration rights
agreement (the “Registration Rights Agreement”) to be dated the Closing Date,
substantially in the form attached hereto as Exhibit A. Pursuant to the
Registration Rights Agreement, the Issuers will agree to, under the provisions
set forth therein, (i) file with the Securities and Exchange Commission (the
“Commission”) under the circumstances set forth in the Registration Rights
Agreement, (a) a registration statement under the Act (the “Exchange Offer
Registration Statement”) relating to a new issue of debt securities
(collectively with the Private Exchange Notes (as defined in the Registration
Rights Agreement) the “Exchange Notes” and, together with the Original Notes,
the “Notes,”), guaranteed by the guarantors under the Indenture, to be offered
in exchange for the Original Notes and the Guarantees thereof (the “Exchange
Offer”) and issued under the Indenture or an indenture substantially identical
to the Indenture and/or (b) under certain circumstances set forth in the
Registration Rights Agreement, a shelf registration statement pursuant to Rule
415 under the Act (the “Shelf Registration Statement” and, together with the
Exchange Offer Registration Statement, the “Registration Statements”) relating
to the resale by certain holders of the Original Notes and the Guarantees
thereof, (ii) use their reasonable best efforts to cause such Exchange Offer
Registration Statement and, if applicable, the Shelf Registration Statement to
be declared effective and (iii) use their reasonable best efforts to consummate
the Exchange Offer, all within the time periods specified in the Registration
Rights Agreement. This Agreement, the Notes, the Guarantees, the Indenture and
the Registration Rights Agreement are hereinafter sometimes referred to
collectively as the “Note Documents.”

 

2



--------------------------------------------------------------------------------

The Securities are being offered and sold by the Issuers in connection with a
tender offer (the “Tender Offer”) by the Company for all of its existing
$300,000,000 8.625% Senior Notes due 2018 (the “Existing Notes”).

The issuance and sale of the Securities is referred to as the “Transaction.”

2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants of the Initial Purchaser contained in this Agreement,
the Issuers agree to issue and sell to the Initial Purchaser, and on the basis
of the representations, warranties and covenants of the Issuers contained in
this Agreement, and subject to the terms and conditions contained in this
Agreement, the Initial Purchaser agrees to purchase from the Issuers, the
Securities. The purchase price for the Securities shall be 99% of the principal
amount of the Securities.

3. Delivery and Payment. Delivery of, and payment of the purchase price for, the
Securities shall be made at 9:00 a.m., Central Time, on March 17, 2014 (such
date and time, the “Closing Date”) at the offices of Latham & Watkins LLP, 885
Third Avenue, New York, New York 10022. The Closing Date and the location of
delivery of and the form of payment for the Securities may be varied by mutual
agreement between the Initial Purchaser and the Company.

The Securities shall be delivered by the Issuers to the Initial Purchaser (or as
the Initial Purchaser direct) through the facilities of The Depository Trust
Company (“DTC”), against payment by the Initial Purchaser of the purchase price
therefor by means of wire transfer of immediately available funds to such
account or accounts specified by the Company in accordance with its obligations
under Sections 4(g) and 8(m) hereof on or prior to the Closing Date, or by such
means as the parties hereto shall agree prior to the Closing Date. The
Securities shall be evidenced by one or more certificates in global form
registered in such names as the Initial Purchaser may request upon at least one
business day’s notice prior to the Closing Date and having an aggregate
principal amount corresponding to the aggregate principal amount of the
Securities.

4. Agreements of the Issuers. The Issuers, jointly and severally, covenant and
agree with the Initial Purchaser as follows:

(a) To furnish the Initial Purchaser and those persons identified by the Initial
Purchaser, without charge, with as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Written Communication (as defined
below) and the Offering Memorandum, and any amendments or supplements thereto,
as the Initial Purchaser may reasonably request. The Issuers consent to the use
of the Preliminary Offering Memorandum, the Pricing Supplement, any Issuer
Written Communication and the Offering Memorandum, and any amendments and
supplements thereto, by the Initial Purchaser in connection with Exempt Resales.

(b) (i) As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchaser the Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing

 

3



--------------------------------------------------------------------------------

Supplement or as otherwise agreed by the Initial Purchaser; (ii) not to amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement; and
(iii) not to amend or supplement the Offering Memorandum prior to the Closing
Date unless the Initial Purchaser shall previously have been advised of such
proposed amendment or supplement at least two business days prior to the
proposed use, and shall not have objected to such amendment or supplement.

(c) Subject to Section 4(q), if, prior to the Closing Date, any event shall
occur or condition shall exist that, in the reasonable judgment of the Issuers
or in the reasonable judgment of the Initial Purchaser, makes any statement of a
material fact in the Pricing Disclosure Package, as then amended or
supplemented, untrue or that requires amending or supplementing the Pricing
Disclosure Package in order to make the statements in the Pricing Disclosure
Package, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Pricing Disclosure Package to comply with applicable laws, the
Issuers shall promptly notify the Initial Purchaser (or the Initial Purchaser
shall promptly notify the Issuer of such fact, as the case may be) of such event
and (subject to Section 4(b)) prepare an appropriate amendment or supplement to
the Pricing Disclosure Package so that (i) the statements in the Pricing
Disclosure Package, as amended or supplemented, will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (ii) the Pricing Disclosure Package
will comply, in all material respects, with all applicable law. Subject to
Section 4(q), if, prior to the later of (x) the Closing Date and (y) the time
that the Initial Purchaser has completed its distribution of the Securities, any
event shall occur or condition shall exist that, in the reasonable judgment of
the Issuers or in the reasonable judgment of the Initial Purchaser, makes any
statement of a material fact in the Offering Memorandum, as then amended or
supplemented, untrue or that requires amending or supplementing the Offering
Memorandum in order to make the statements in the Offering Memorandum, as then
amended or supplemented, in the light of the circumstances under which they are
made, not misleading, or if it is necessary to amend or supplement the Offering
Memorandum to comply with all applicable laws, the Issuers shall promptly notify
the Initial Purchaser of such event, or the Initial Purchaser shall promptly
notify the Issuers, as the case may be, and (subject to Section 4(b)) prepare an
appropriate amendment or supplement to the Offering Memorandum so that (i) the
statements in the Offering Memorandum, as amended or supplemented, will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances at the time that the Offering Memorandum is delivered to
prospective Eligible Purchasers, not misleading and (ii) the Offering Memorandum
will comply with applicable law.

(d) To cooperate with the Initial Purchaser and counsel to the Initial Purchaser
in connection with the qualification or registration (or obtaining exemptions
from qualification or registration) of the Securities under the securities laws
of such jurisdictions as the Initial Purchaser may request and to continue such
qualification or registration in effect so long as required for the Exempt
Resales. Notwithstanding the foregoing, no Issuer shall be required to qualify
as a foreign corporation in any jurisdiction in which it is not so qualified or
to file a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

 

4



--------------------------------------------------------------------------------

(e) To advise the Initial Purchaser promptly and, if requested by the Initial
Purchaser, to confirm such advice in writing, of the issuance by any securities
commission of any stop order suspending the qualification or exemption from
qualification of any of the Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for such purpose by any securities
commission or other regulatory authority. The Issuers shall use their reasonable
best efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption of any of the Securities under any securities laws,
and if at any time any securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption of any of the
Securities under any securities laws, the Issuers shall use their reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(f) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement becomes effective or is terminated other than by
reason of a default by the Initial Purchaser, to pay all costs, expenses, fees
and disbursements (including fees and disbursements of counsel and accountants
for the Issuers) incurred and all stamp, documentary or similar taxes incident
to and in connection with: (i) the preparation, printing and distribution of the
Preliminary Offering Memorandum, the Pricing Supplement, any Issuer Written
Communication (as defined below) and the Offering Memorandum (including, without
limitation, financial statements) and all amendments and supplements thereto;
(ii) all expenses (including travel expenses) of the Issuers in connection with
any meetings with prospective investors in the Securities; (iii) the
preparation, notarization (if necessary) and delivery of the Note Documents and
all other agreements, memoranda, correspondence and documents prepared and
delivered in connection with this Agreement and with the Exempt Resales;
(iv) the issuance, transfer and delivery of the Securities by the Issuers to the
Initial Purchaser; (v) the qualification or registration of the Securities for
offer and sale under the securities laws of the several states of the United
States or provinces of Canada (including, without limitation, the cost of
printing and mailing preliminary and final “Blue Sky” or legal investment
memoranda and fees and disbursements of counsel (including local counsel) to the
Initial Purchaser relating thereto); (vi) the preparation, printing and
distribution of one or more versions of the Pricing Disclosure Package and the
Offering Memorandum for distribution in Canada, often in the form of a Canadian
“wrapper” (including the preparation of any related Canadian blue sky memorandum
and the related fees and expenses of any Canadian counsel to the Initial
Purchaser); (vii) the inclusion of the Securities in the book-entry system of
the DTC; (viii) the rating of the Securities and the Exchange Notes by rating
agencies; (ix) the fees and expenses of the Trustee and its counsel; (x) the
cost of any aircraft chartered in connection with the roadshow and (xi) the
performance by the Issuers of their other obligations under the Note Documents;
provided, however, except as set forth above in subparagraph (v) the Initial
Purchaser shall be responsible for all legal fees and expenses of its legal
counsel; and provided further, however, that except as otherwise expressly set
forth in this Agreement, the Initial Purchaser shall pay its own costs and
expenses, including costs and expenses relating to the roadshow. In addition, if
the transactions contemplated by this Agreement are not consummated for any
reason other than the termination of this Agreement pursuant to Section 11
hereof or the default by the Initial Purchaser in its

 

5



--------------------------------------------------------------------------------

obligations hereunder, the Issuers shall, in addition to paying the amounts
described above, reimburse the Initial Purchaser for one-half of its reasonably
incurred out-of-pocket expenses, including the reasonably incurred fees and
disbursements of its counsel.

(g) To use the proceeds from the sale of the Securities in a manner
substantially consistent in all material respects with the description in the
Pricing Disclosure Package under the caption “Use of proceeds.”

(h) To do and perform all things required to be done and performed under this
Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.

(i) Not to permit any Issuer, and not to permit any of their subsidiaries to,
sell, offer for sale or solicit offers to buy any security (as defined in the
Act) that would be integrated with the sale of the Securities in a manner that
would require the registration under the Act of the sale of the Securities to
the Initial Purchaser or any Eligible Purchasers.

(j) Not to permit any Issuer or any of its subsidiaries to, and to use their
reasonable best efforts to cause their affiliates (as defined in Rule 144 under
the Act) not to, resell any of the Securities that have been acquired by any of
them, other than in accordance with the letter agreement provided for in
Section 8(o) hereof.

(k) Not to permit any Issuer to engage, not to allow any of their subsidiaries
to engage, and to use their reasonable best efforts to cause their other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchaser and any of its affiliates, as to whom the Issuers make no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.

(l) Not to engage, not to allow any of their subsidiaries to engage, and to use
their reasonable best efforts to cause their other affiliates and any person
acting on their behalf (other than, in any case, the Initial Purchaser and any
of its affiliates, as to whom the Issuers make no covenant) not to engage, in
any directed selling effort with respect to the Securities, and to comply with
the offering restrictions requirement of Regulation S. Terms used in this
paragraph have the meanings given to them by Regulation S.

(m) From and after the Closing Date, for so long as any of the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Act and during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, to make available upon request the
information required by Rule 144A(d)(4) under the Act to (i) any holder or
beneficial owner of Securities in connection with any sale of such Securities
and (ii) any prospective purchaser of such Securities from any such holder or
beneficial owner designated by the holder or beneficial owner. The Issuers will
pay the expenses of printing and distributing such documents. In addition, to
the extent the Company is subject to Section 13 or 15(d) of the Exchange Act,
prior to the Closing Date, the Company shall timely file all reports under the
Exchange Act.

 

6



--------------------------------------------------------------------------------

(n) To comply with all of their agreements set forth in the Registration Rights
Agreement.

(o) To comply with all of their obligations set forth in the representations
letter of the Issuers to DTC relating to the approval of the Securities by DTC
for “book-entry” transfer and to use their reasonable best efforts to obtain
approval of the Securities by DTC for “book-entry” transfer.

(p) Prior to the Closing Date, to furnish without charge to the Initial
Purchaser, (i) as soon as they have been prepared, a copy of any regularly
prepared internal financial statements of the Company and its subsidiaries for
any period subsequent to the period covered by the financial statements
appearing in the Pricing Disclosure Package, (ii) all other reports and other
communications (financial or otherwise) that any of the Issuers mail or
otherwise make available to their security holders and (iii) such other
information as the Initial Purchaser shall reasonably request.

(q) Not to, and not to permit any of its affiliates or anyone acting on its or
its affiliates’ behalf (other than the Initial Purchaser and its affiliates), to
distribute prior to the Closing Date any offering material in connection with
the offer and sale of the Securities other than the Preliminary Offering
Memorandum, the Pricing Supplement, an Issuer Written Communication and the
Offering Memorandum. Before making, preparing, using, authorizing, approving or
referring to any Issuer Written Communication (as defined below), the Company
will furnish to the Initial Purchaser and counsel for the Initial Purchaser a
copy of such Issuer Written Communication for review and will not make, prepare,
use, authorize, approve or refer to any such written communication to which the
Initial Purchaser reasonably objects.

(r) During the period of one year after the Closing Date, neither the Company
nor any Guarantor will be or become an open-end investment Company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act of 1940, as amended
(together with the rules and regulations of the Commission promulgated
thereunder, the “Investment Company Act”)

(s) In connection with the offering, until the Initial Purchaser shall have
notified the Company of the completion of the resale of the Securities, not to,
and not to permit any of their affiliates (as such term is defined in Rule
501(b) of Regulation D under the Act) to, either alone or with one or more other
persons, bid for or purchase for any account in which they or any of their
affiliates have a beneficial interest in any of the Securities; and none of the
Issuers nor any of their affiliates will make bids or purchases for the purpose
of creating actual, or apparent, active trading in, or of raising the price of,
the Securities.

(t) During the period from the date hereof, through and including the date that
is 90 days after the date hereof, without the prior written consent of the
Initial Purchaser, offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any Subsidiary and having
a term of more than one year.

 

7



--------------------------------------------------------------------------------

The Company and the Initial Purchaser agree that prior to any registration of
the Securities pursuant to the Registration Rights Agreement, or at such earlier
time as may be so required, the Indenture shall be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and that it will
cause to be entered into any necessary supplemental indentures in connection
therewith.

5. Representations and Warranties.

(a) The Issuers, jointly and severally, represent and warrant to the Initial
Purchaser that:

(i) Neither the Pricing Disclosure Package, as of the date hereof, nor the
Offering Memorandum, as of its date or (as amended or supplemented in accordance
with Section 4(b), if applicable) as of the Closing Date, contains, or will
contain, any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Issuers make no representation or warranty with respect to information
relating to the Initial Purchaser contained in or omitted from the Pricing
Disclosure Package, the Offering Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with information furnished to the
Company in writing by or on behalf of the Initial Purchaser expressly for
inclusion in the Pricing Disclosure Package, the Offering Memorandum or any
amendment or supplement thereto, as the case may be. No order preventing the use
of the Preliminary Offering Memorandum, the Pricing Supplement or the Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Act, has been issued or, to the knowledge of
the Issuers, has been threatened.

(ii) The Company (including its agents and representatives, other than the
Initial Purchaser in its capacity as such) has not prepared, made, used,
authorized, approved, referred to or distributed and will not prepare, make,
use, authorize, approve, refer to or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives,
including in items (iii) and (iv) below, an “Issuer Written Communication”)
other than (i) the Pricing Disclosure Package, (ii) the Offering Memorandum,
(iii) the documents listed in Annex A hereto, including the Pricing Supplement
substantially in the form of Exhibit C hereto and (iv) any electronic road show
or other written communications, in each case used in accordance with
Section 4(b) and Section 4(q). Each such Issuer Written Communication, when
taken together with the Pricing Disclosure Package, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The documents
incorporated by reference in the Offering Memorandum heretofore filed with the
Commission were filed in a timely manner and, when they were filed (or, if any
amendment with respect to any such document was filed,

 

8



--------------------------------------------------------------------------------

when such amendment was filed), conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations thereunder (the
“Exchange Act Regulations”), and any further incorporated documents so filed
will, when they are filed, conform in all material respects with the
requirements of the Exchange Act and the Exchange Act Regulations; no such
document when it was filed (or, if an amendment with respect to any such
document was filed, when such amendment was filed) contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and no such
further incorporated document, when it is filed, will contain an untrue
statement of a material fact or will omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading.

(iii) There are no securities of the Issuers that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated interdealer quotation system of the same
class as the Securities within the meaning of Rule 144A.

(iv) After giving effect to the Transaction, the capitalization of the Company
as of the Closing Date will be as set forth in the as adjusted column under the
heading “Capitalization” in the Pricing Disclosure Package, assuming the Tender
Offer is fully subscribed (subject to the issuance of shares of Common Stock
upon exercise or vesting of outstanding stock options or restricted stock units
disclosed in the Pricing Disclosure Package or the Offering Memorandum and the
grant of options or restricted stock units under the existing stock incentive
plans described in the Pricing Disclosure Package or the Offering Memorandum).
Attached hereto as Schedule II is a true and complete list of each subsidiary of
the Company, its jurisdiction of organization and percentage equity ownership by
the Company (collectively, the “Subsidiaries”). The entities listed on Schedule
II hereto are the only Subsidiaries, direct or indirect, of the Company. All of
the issued and outstanding shares of capital stock or other equity interests of
each of the Subsidiaries have been duly and validly authorized and issued, are
fully paid and nonassessable, have been issued in compliance with federal and
state securities laws and were not issued in violation of any preemptive, right
of first refusal or similar rights and, except as set forth in the Pricing
Disclosure Package, are owned, directly or indirectly, by the Company free and
clear of all Liens (as defined in the Indenture) other than Permitted Liens (as
defined in the Indenture). Except as set forth in the Pricing Disclosure
Package, there are no outstanding options, warrants or other rights to acquire
or purchase, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interests of the Company or any of the
Subsidiaries. No holder of any securities of the Company or any of the
Subsidiaries is entitled to have such securities (other than the Securities)
registered under any registration statement contemplated by the Registration
Rights Agreement.

(v) Each of the Company and each Subsidiary: (A) is a corporation, limited
liability company, partnership or other entity duly organized and validly
existing under the laws of the jurisdiction of its incorporation or
organization, as the case may be; (B) has all requisite corporate, partnership
or limited liability company

 

9



--------------------------------------------------------------------------------

or other power and authority, as the case may be, and has all governmental
licenses, authorizations, consents and approvals, necessary to own its property
and carry on its business as now being conducted and described in the Offering
Memorandum, except if the failure to obtain any such license, authorization,
consent and approval could not reasonably be expected to have a Material Adverse
Effect; and (C) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it or its
ownership or leasing of property makes such qualification necessary, except
where the failure to be so qualified and in good standing individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect. A
“Material Adverse Effect” means (x) any material adverse effect on the business,
properties, financial condition, results of operations or prospects of the
Company and the Subsidiaries, taken as a whole or (y) an adverse effect on the
ability to consummate the Transactions on a timely basis.

(vi) Each of the Issuers has all requisite corporate or other power and
authority, as the case may be, to execute, deliver and perform all of its
obligations under the Note Documents to which it is a party and to consummate
the transactions contemplated by the Note Documents to be consummated on its
part and, without limitation, the Company has all requisite corporate power and
authority to issue, sell and deliver the Notes and each Guarantor has all
requisite corporate or other power and authority to make and perform all its
obligations under its Guarantee. Each of the Issuers has duly authorized the
execution, delivery and performance of each of the Note Documents to which it is
a party. Each of the Note Documents conforms, or when executed and delivered
will conform, in all material respects to the descriptions thereof in the
Offering Memorandum.

(vii) This Agreement has been duly and validly authorized, executed and
delivered by each Issuer.

(viii) The Indenture has been duly and validly authorized by each Issuer and,
when duly executed and delivered by each Issuer (assuming the due authorization,
execution and delivery thereof by the Trustee), will be a legal, valid and
binding obligation of each of the Issuers, enforceable against each of them in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity) and the discretion of the court
before which any proceeding therefor may be brought and constitutional
limitations on laws that govern the enforceability of choice of law provisions
in agreements (the “Bankruptcy and Equity Exceptions”). The Indenture, when
executed and delivered, will conform in all material respects to the description
thereof in the Offering Memorandum.

(ix) The Original Notes have been duly and validly authorized for issuance and
sale to the Initial Purchaser by the Company and, when issued, authenticated and
delivered by the Company against payment therefor by the Initial

 

10



--------------------------------------------------------------------------------

Purchaser in accordance with the terms of this Agreement and the Indenture
(assuming the due authorization, execution and delivery thereof by the Trustee),
the Original Notes will be in the form contemplated by the Indenture and will be
legal, valid and binding obligations of the Company, entitled to the benefits of
the Indenture and enforceable against the Company in accordance with their
terms, except as the enforcement thereof may be limited by the Bankruptcy and
Equity Exceptions. The Original Notes, when issued, authenticated and delivered,
will conform in all material respects to the description thereof in the Offering
Memorandum.

(x) The Exchange Notes have been, or upon the Closing Date will be, duly and
validly authorized for issuance by the Company and, when issued, authenticated
and delivered by the Company in accordance with the terms of the Registration
Rights Agreement, the Exchange Offer and the Indenture (assuming the due
authorization, execution and delivery thereof by the Trustee), the Exchange
Notes will be in the form contemplated by the Indenture and will be legal, valid
and binding obligations of the Company, entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by the Bankruptcy and Equity
Exceptions. The Exchange Notes, when issued, authenticated and delivered, will
conform in all material respects to the description thereof in the Preliminary
Offering Memorandum and the Offering Memorandum.

(xi) The Guarantees have been duly and validly authorized by each of the
Guarantors and, when the Original Notes are issued, authenticated by the Trustee
and delivered by the Company against payment by the Initial Purchaser in
accordance with the terms of this Agreement and the Indenture (assuming the due
authorization, execution and delivery thereof by the Trustee), will be in the
form contemplated by the Indenture and will be legal, valid and binding
obligations of the Guarantors, enforceable against each of them in accordance
with their terms, except as the enforcement thereof may be limited by the
Bankruptcy and Equity Exceptions. The Guarantees, when executed and delivered,
will conform in all material respects to the description thereof in the Offering
Memorandum.

(xii) The guarantees in respect of the Exchange Notes have been duly and validly
authorized by the Guarantors and, when the Exchange Notes are issued,
authenticated and delivered in accordance with the terms of the Registration
Rights Agreement, the Exchange Offer and the Indenture (assuming the due
authorization, execution and delivery thereof by the Trustee), will be in the
form contemplated by the Indenture and will be legal, valid and binding
obligations of the Guarantors, entitled to the benefits of the Indenture,
enforceable against each of them in accordance with their terms, except as the
enforcement thereof may be limited by the Bankruptcy and Equity Exceptions.

(xiii) The Registration Rights Agreement has been duly and validly authorized by
each of the Issuers and, when duly executed and delivered by each of the Issuers
(assuming the due authorization, execution and delivery thereof by the Initial
Purchaser), will constitute a legal, valid and binding obligation of each of the
Issuers,

 

11



--------------------------------------------------------------------------------

enforceable against them in accordance with its terms, except (A) as the
enforcement thereof may be subject to the Bankruptcy and Equity Exceptions, and
(B) that any rights to indemnity or contribution thereunder may be limited by
federal and state securities laws and public policy considerations. The
Registration Rights Agreement will conform in all material respects to the
description thereof in the Offering Memorandum.

(xiv) All taxes, fees and other governmental charges that are due and payable on
or prior to the Closing Date in connection with the execution, delivery and
performance of the Note Documents and the execution, delivery and sale of the
Securities shall have been paid by or on behalf of the Company at or prior to
the Closing Date.

(xv) None of the Company or any of the Subsidiaries is (A) in violation of its
charter, bylaws or other constitutive documents, (B) in default (or, with notice
or lapse of time or both, would be in default) in the performance or observance
of any obligation, agreement, covenant or condition contained in any bond,
debenture, note, indenture, mortgage, deed of trust, loan or credit agreement,
contract, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which any of them is a party or
by which any of them is bound or to which any of their assets or properties is
subject (collectively, “Agreements and Instruments”), or (C) in violation of any
law, statute, rule, regulation, judgment, order or decree of any domestic or
foreign court with jurisdiction over any of them or any of their assets or
properties or other governmental or regulatory authority, agency or other body,
which, in the case of clauses (B) and (C) herein, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
exists no condition that, with notice, the passage of time or otherwise, would
constitute a default by the Company or any of its Subsidiaries under any such
document or instrument or result in the imposition of any penalty or the
acceleration of any indebtedness, other than penalties, defaults or conditions
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

(xvi) The execution, delivery and performance by each of the Issuers of the Note
Documents to which it is a party, including the consummation of the offer and
sale of the Securities and the Exchange Notes, does not and will not violate,
conflict with or constitute a breach of any of the terms or provisions of or a
default under (or an event that with notice or the lapse of time, or both, would
constitute a default), or require consent under, or result in the creation or
imposition of a Lien, on any property or assets of the Company or any
Subsidiaries pursuant to, (i) the charter, bylaws or other constitutive
documents of any of the Company or any of its Subsidiaries, (ii) any judgment,
order or decree of any domestic or foreign court or governmental agency or
authority having jurisdiction over the Company or any of its Subsidiaries or
their respective assets or properties except such judgments, orders or decrees
that would have a Material Adverse Effect, (iii) any of the Agreements and
Instruments or (iv) any law, statute, rule or regulation applicable to the
Company or any of its Subsidiaries or their respective assets or properties,
except in the case of clauses (iii) and (iv), such violations, conflicts,
breaches or defaults as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Assuming the accuracy of the

 

12



--------------------------------------------------------------------------------

representations and warranties of the Initial Purchaser in Section 5(b) of this
Agreement, no consent, approval, authorization or order of, or filing,
registration, qualification, license or permit of or with, any court or
governmental agency, body or administrative agency, domestic or foreign, is
required to be obtained or made by the Company or any of its Subsidiaries for
the execution, delivery and performance by the Company and each of its
Subsidiaries of the Note Documents to which they are party including the
consummation of any of the transactions contemplated thereby, except (x) such as
have been or will be obtained or made on or prior to the Closing Date,
(y) registration of the Exchange Offer or resale of the Notes under the Act
pursuant to the Registration Rights Agreement and (z) qualification of the
Indenture under the Trust Indenture Act in connection with the issuance of the
Exchange Notes. No consents or waivers from any other person or entity are
required for the execution, delivery and performance of this Agreement or any of
the other Note Documents or the consummation of any of the transactions
contemplated hereby or thereby, other than such consents and waivers as have
been obtained or will be obtained prior to the Closing Date and will be in full
force and effect, except such consents or waivers that the failure to obtain
could not be reasonably expected to have a Material Adverse Effect.

(xvii) Except as set forth in the Pricing Disclosure Package, there is (A) no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, domestic or foreign, now pending or, to the knowledge
of the Issuers, threatened or contemplated, to which the Company or any of the
Subsidiaries is or may be a party or to which the business, assets or property
of such person is or may be subject, (B) no law, statute, rule, regulation or
order that has been enacted, adopted or issued or, to the knowledge of the
Issuers, that has been proposed by any governmental body or agency, domestic or
foreign, (C) no injunction, restraining order or order of any nature by a
federal or state court or foreign court of competent jurisdiction to which the
Company or any of the Subsidiaries is or may be subject that in the case of
clause (A), (B) or (C), could, individually or in the aggregate, reasonably be
expected, (1) to have a Material Adverse Effect or (2) to interfere with or
adversely affect the issuance of the Securities in any jurisdiction or adversely
affect the consummation of the transactions contemplated by any of the Note
Documents. Every request of any securities authority or agency of any
jurisdiction for additional information with respect to the Securities that has
been received by the Company or any of the Subsidiaries or their counsel prior
to the date hereof has been, or will prior to the Closing Date be, complied with
in all material respects.

(xviii) Except as otherwise disclosed in the Offering Memorandum or as could not
reasonably be expected to have a Material Adverse Effect, (i) there is (A) no
labor disturbance by the employees of any of the Company or any of the
Subsidiaries or, to the best knowledge of the Company and its Subsidiaries,
imminent, (B) no unfair labor practice complaint pending or, to the best
knowledge of the Company and its Subsidiaries, threatened against the Company or
any Subsidiary before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
pending, or to the best knowledge of the Company and its Subsidiaries,
threatened, against the Company or any Subsidiary, (C) no strike, labor

 

13



--------------------------------------------------------------------------------

dispute, slowdown or stoppage pending or, to the best knowledge of the Company
and its Subsidiaries, threatened against the Company or any Subsidiary and
(D) to the best knowledge of the Company and its Subsidiaries, no union
organizing activities taking place and (ii) since January 1, 2013, there have
been no written claims or allegations that the Company or its subsidiaries have
violated any federal, state or local law relating to discrimination in hiring,
promotion or pay of employees or of any applicable wage or hour laws.

(xix) Except as set forth in the Pricing Disclosure Package, the Company and
each of the Subsidiaries (A) is in compliance with, or not subject to costs or
liabilities under, all laws, regulations, rules of common law, orders and
decrees, as in effect as of the date hereof, and any present judgments and
injunctions issued or promulgated thereunder relating to pollution or protection
of public and employee health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants applicable to it or its
business or operations or ownership or use of its property (“Environmental
Laws”), other than noncompliance or such costs or liabilities that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (B) possesses all permits, licenses or other approvals required
under applicable Environmental Laws, except where the failure to possess any
such permit, license or other approval could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. All
currently pending and, to the knowledge of the Issuers, threatened proceedings,
notices of violation, demands, notices of potential responsibility or liability,
suits and existing environmental conditions by any governmental authority which
the Company or any of its Subsidiaries could reasonably expect to result in a
Material Adverse Effect are accurately described in all material respects in the
Pricing Disclosure Package. The Company and each of the Subsidiaries maintains a
system of internal environmental management controls sufficient to provide
reasonable assurance of compliance in all material respects of their business
facilities, real property and operations with requirements of applicable
Environmental Laws.

(xx) The Company and each of the Subsidiaries have (A) all licenses,
certificates, permits, authorizations, approvals, franchises and other rights
from, and has made all declarations and filings with, all applicable
authorities, all self-regulatory authorities and all courts and other tribunals
(each, an “Authorization”) necessary to own, lease and operate their properties
and engage in the business conducted by them in the manner described in the
Pricing Disclosure Package, except where the failure to hold such Authorizations
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
notice or any proceedings relating to the revocation or modification of, or
non-compliance with, any such Authorization which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, could reasonably
be expected to have a Material Adverse Effect, and (B) no reason to believe that
any governmental body or agency, domestic or foreign, is considering limiting,
suspending or revoking any such Authorization, except where any such
limitations, suspensions or revocations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. All such
Authorizations are valid and in full force and effect

 

14



--------------------------------------------------------------------------------

and the Company and each of the Subsidiaries are in compliance in all material
respects with the terms and conditions of all such Authorizations and with the
rules and regulations of the regulatory authorities having jurisdiction with
respect to such Authorizations, except for any invalidity, failure to be in full
force and effect or noncompliance with any Authorization that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(xxi) Each of the Company and the Subsidiaries has good and valid title in fee
simple to all items of real property and valid title to all personal property
owned by each of them, in each case free and clear of any Lien, except (i) such
as do not materially and adversely affect the value of such property and do not
interfere with the use made or proposed to be made of such property by the
Company or such Subsidiaries to an extent that such interference would
reasonably be expected to have a Material Adverse Effect, and (ii) Liens
described in the Pricing Disclosure Package. Any real property and buildings
held under lease by the Company or any of the Subsidiaries are held under valid,
subsisting and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
property and buildings by the Company or the Subsidiaries.

(xxii) Each of the Company and the Subsidiaries owns, possesses or has the right
to employ all patents, patent rights, licenses, inventions, copyrights,
approvals, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other similar rights (collectively,
the “Intellectual Property”) necessary to conduct the businesses operated by it
as described in the Pricing Disclosure Package, except where the failure to own,
possess or have the right to employ such Intellectual Property, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. None of the Company or any of the Subsidiaries has received any notice
of infringement of or conflict with (or knows of any such infringement or a
conflict with) asserted rights of others with respect to any of the foregoing
that, if such assertion of infringement or conflict were sustained, could
reasonably be expected to have a Material Adverse Effect. The use of the
Intellectual Property in connection with the business and operations of the
Company and the Subsidiaries does not infringe on the rights of any person,
except for such infringement as could not reasonably be expected to have a
Material Adverse Effect.

(xxiii) All tax returns required to be filed by the Company and each of the
Subsidiaries have been filed in all jurisdictions where such returns are
required to be filed; and all taxes, including withholding taxes, value added
and franchise taxes, penalties and interest, assessments, fees and other charges
due or claimed to be due from such entities or that are due and payable have
been paid, other than those being contested in good faith by appropriate written
objections or proceedings and for which reserves have been provided in
accordance with GAAP or those currently payable without penalty or interest,
except where the failure to make such required filings or payments could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Issuers, there are no material proposed
additional tax assessments against the Company or any of the Subsidiaries or
their assets or property.

 

15



--------------------------------------------------------------------------------

(xxiv) Neither the Company nor any of the Subsidiaries has any liability for any
prohibited transaction or accumulated funding deficiency (within the meaning of
Section 412 of the Internal Revenue Code of 1986, as amended (the “Code”)) or
any complete or partial withdrawal liability with respect to any pension, profit
sharing or other plan which is subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), to which the Company or any of the
Subsidiaries makes or ever has made a contribution and in which any employee of
the Company or any of the Subsidiaries is or has ever been a participant. With
respect to such plans, the Company and each of the Subsidiaries are in
compliance in all material respects with all applicable provisions of ERISA.

(xxv) Neither the Company nor any of the Subsidiaries is, or after giving effect
to the Transactions will be, an “investment company” or a company “controlled”
by an “investment company” incorporated in the United States within the meaning
of the Investment Company Act, and will conduct its business in a manner so that
it will not become subject to the Investment Company Act.

(xxvi) The statements in the Preliminary Offering Memorandum and the Final
Offering Memorandum under the headings “Certain U.S. Federal Income Tax
Consequences”, “Description of Notes”, “Legal Matters”, “Exchange Offer;
Registration Rights” and “Government Regulation” and under the subheading
“Business—Legal Proceedings” fairly summarize the matters therein described in
all material respects.

(xxvii) None of the Company nor any of its Subsidiaries nor, to the knowledge of
the Company and each of the Guarantors, any affiliate (including any joint
venture) of, or any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its Subsidiaries
has (i) used any corporate funds directly or indirectly for any unlawful
contribution, gift, entertainment or other unlawful expense; (ii) made any
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value directly or indirectly to or for the benefit of any public
official, political party or party candidate, or any third party to benefit any
of the foregoing, or to any other person, if doing so would violate the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), the UK Bribery Act of 2010 or the law of any other
relevant jurisdiction. The Company, its Subsidiaries and, to the best knowledge
of the Company and each of its Subsidiaries, its affiliates have conducted their
businesses in a manner reasonably designed to ensure compliance with the FCPA
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

(xxviii) The operations of the Company and its Subsidiaries are and have been
conducted at all times in a manner reasonably designed to ensure compliance

 

16



--------------------------------------------------------------------------------

with applicable financial recordkeeping and reporting requirements of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (Public Law
107-56) and the Bank Secrecy Act (31 U.S.C. 1051 et seq.), the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(xxix) None of the Company, any of its Subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its Subsidiaries (i) is currently subject to any economic sanctions or
trade embargoes administered or imposed by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant authority (collectively, “Sanctions”) or (ii) resides, is
organized or chartered, or has a place of business in a country or territory
that is currently the subject of Sanctions; and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to or for the benefit
of any person or entity, for the purpose of financing or supporting, directly or
indirectly, the activities of any person or entity that is currently the subject
of Sanctions.

(xxx) The Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(xxxi) The Company has established and maintains and evaluates disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-14
under the Exchange Act) and “internal controls over financial reporting” (as
such term is defined in Rules 13a-15 and 15d-15 under the Exchange Act) that are
in compliance with the Sarbanes-Oxley Act of 2002, as amended (together with the
rules and regulations promulgated in connection therewith, the “Sarbanes-Oxley
Act”); such disclosure controls and procedures and internal control over
financial reporting are designed to ensure that material information relating to
the Company and the Subsidiaries is made known to the chief executive officer
and chief financial officer of the Company by others within the Company or any
Subsidiary, and such disclosure controls and procedures and internal control
over financial reporting are effective to perform the functions for which

 

17



--------------------------------------------------------------------------------

they were established; the Company’s independent auditors and the audit
committee of the board of directors of the Company have been advised of: (A) any
significant deficiencies, if any, in the design or operation of internal control
over financial reporting which could adversely affect the Company’s ability to
record, process, summarize, and report financial data, and (B) any fraud, if
any, whether or not material, that involves management or other employees who
have a role in the Company’s internal control over financial reporting; any
material weaknesses in internal control over financial reporting have been
identified to the Company’s independent auditors and audit committee of the
board of directors of the Company; and since the date of the most recent
evaluation of such disclosure controls and procedures and internal control over
financial reporting, there have been no significant changes in internal control
over financial reporting or in other factors that could significantly affect
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses disclosed in the
Pricing Disclosure Package and the Offering Memorandum. The Company has provided
or made available to the Initial Purchaser or its counsel true and complete
copies of all extant minutes or draft minutes of meetings, or resolutions
adopted by written consent, of the board of directors of the Company and each
Subsidiary and each committee of each such board in the past three years, and
all agendas for each such meeting for which minutes or draft minutes do not
exist.

(xxxii) The Company and each of the Subsidiaries maintain insurance covering
their properties, assets, operations, personnel and businesses, and such
insurance is of such type and in such amounts in accordance with customary
industry practice to reasonably protect the Company and of the Subsidiaries and
their businesses. None of the Company or any of the Subsidiaries has received
notice from any insurer or agent of such insurer that any material capital
improvements or other material expenditures will have to be made in order to
continue any insurance maintained by any of them other than capital improvements
and other expenditures that have been budgeted by the Company or the
Subsidiaries, as the case may be.

(xxxiii) Neither the Company nor any of its affiliates (as defined in Rule
501(b) of Regulation D under the Act) has (A) taken, directly or indirectly, any
action designed to, or that might reasonably be expected to, cause or result in
stabilization or manipulation of the price of any security of the Issuers to
facilitate the sale or resale of the Securities, (B) sold, bid for, purchased or
paid any person any compensation for soliciting purchases of the Securities in a
manner that would require registration of the Securities under the Act or paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of any Issuer in a manner that would require
registration of the Securities under the Act, (C) sold, offered for sale,
contracted to sell, pledged, solicited offers to buy or otherwise disposed of or
negotiated in respect of, any security (as defined in the Act) that is currently
or will be integrated with the sale of the Securities in a manner that would
require the registration of the Securities under the Act, or (D) engaged in any
directed selling effort with respect to the Securities, and each of them has
complied with the offering restrictions requirements of Regulation S. Terms used
in this paragraph have the meaning given to them by Regulation S.

 

18



--------------------------------------------------------------------------------

(xxxiv) No form of general solicitation or general advertising (within the
meaning of the Act and prohibited by the Act in connection with offers or sales
including Exempt Resales) was used by the Issuers or any of their
representatives (other than the Initial Purchaser, as to whom the Issuers make
no representation) in connection with the offer and sale of any of the
Securities or in connection with Exempt Resales, including, but not limited to,
articles, notices or other communications published in any newspaper, magazine
or similar medium or broadcast over television or radio or displayed on any
computer terminal, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising. None of the Company or any
of its affiliates has entered into, and none of the Company or any of its
affiliates will enter into, any contractual arrangement with respect to the
distribution of the Securities except for this Agreement.

(xxxv) Since December 31, 2013, except as set forth or contemplated in the
Pricing Disclosure Package, (A) neither the Company nor any of the Subsidiaries
has (1) incurred any liabilities or obligations, indirect, direct or contingent,
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (2) entered into any transaction not in the ordinary
course of business that would reasonably be expected to have a Material Adverse
Effect, (B) there has not been any event or development in respect of the
business or condition (financial or other) of the Company and the Subsidiaries
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (C) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital stock
and (D) there has not been any material change in the long-term debt of the
Company or any of the Subsidiaries.

(xxxvi) Neither the Company nor any of the Subsidiaries (or any agent thereof
acting on their behalf) has taken, and none of them will take, any action that
would reasonably be expected to cause this Agreement or the issuance or sale of
the Notes to violate Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect, or as the same may hereafter be in effect,
on the Closing Date.

(xxxvii) Deloitte & Touche LLP, whose reports are included in the Pricing
Disclosure Package, is an independent registered public accounting firm within
the meaning of the Act, the Exchange Act and the rules of the Public Company
Accounting Oversight Board. The historical consolidated financial statements and
the notes thereto included in the Pricing Disclosure Package present fairly in
all material respects the consolidated financial position, results of
operations, cash flows and changes in stockholders’ equity of the Company and
its consolidated subsidiaries at the respective dates and for the respective
periods indicated. Such consolidated financial statements have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods presented (except
as disclosed in the Pricing Disclosure Package) and in compliance with
Regulation S-X (“Regulation S-X”), except that the interim financial statements
do not include full footnote disclosure. The other financial information and
data included in the Pricing Disclosure Package are accurately presented in all
material respects and prepared

 

19



--------------------------------------------------------------------------------

on a basis consistent with the financial statements and the books and records of
the Company and the Subsidiaries. The year-end information set forth under the
caption “Summary consolidated financial and other data” included in the Pricing
Disclosure Package has been prepared on a consistent basis with that of the
audited financial statements of the Company. The interim information set forth
under the caption “Summary consolidated financial and other data” included in
the Pricing Disclosure Package has been prepared on a consistent basis with that
of the interim unaudited financial statements of the Company.

(xxxviii) As of the date hereof (and immediately prior to and immediately
following the issuance of the Securities on the Closing Date) each Issuer is and
will be Solvent. No Issuer is contemplating either the filing of a petition by
it under any bankruptcy or insolvency laws or the liquidating of all or a
substantial portion of its property, and no Issuer has knowledge of any person
contemplating the filing of any such petition against any Issuer. As used
herein, “Solvent” shall mean, for any person on a particular date, that on such
date (A) the fair value of the property of such person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such person, (B) the present fair salable value of the assets of such person is
not less than the amount that will be required to pay the probable liabilities
of such person on its debts as they become absolute and matured, (C) such person
does not intend to, and does not believe that it will, incur debts and
liabilities beyond such person’s ability to pay as such debts and liabilities
mature, (D) such person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such person’s
property would constitute an unreasonably small capital and (E) such person is
able to pay its debts or other liabilities as they become due and payable.

(xxxix) Except as described in the section entitled “Plan of distribution” in
the Pricing Disclosure Package, there are no contracts, agreements or
understandings between the Company or any of the Subsidiaries and any other
person other than the Initial Purchaser that would give rise to a valid claim
against the Company, any Subsidiary or the Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the issuance,
purchase and sale of the Securities.

(xl) The Company, the Subsidiaries and, to the Company’s knowledge, their
respective directors and officers (in their capacities as such) are each in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(xli) The statistical and market-related data and forward-looking statements
(within the meaning of Section 27A of the Act and Section 21E of the Exchange
Act) included in the Pricing Disclosure Package are based on or derived from
sources that the Issuers believe to be reliable and accurate in all material
respects.

(xlii) As of the date hereof, Helex, L.L.C., Sky Leasing, L.L.C., Vertilease,
L.L.C., Leasing Source, L.L.C. and MDHL, L.L.C. do not, individually or
collectively, account for greater than 1.0% of the assets or revenue of the
Company and its subsidiaries on a consolidated basis.

 

20



--------------------------------------------------------------------------------

Each certificate signed by any officer of the Issuers and delivered to the
Initial Purchaser or counsel for the Initial Purchaser pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchaser as to the matters covered by
such certificate.

The Issuers acknowledge that the Initial Purchaser and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Section 8 of this
Agreement, counsel to the Issuers and counsel to the Initial Purchaser will rely
upon the accuracy and truth of the foregoing representations and the Issuers
hereby consent to such reliance.

(b) The Initial Purchaser represents that it is a QIB and acknowledges that it
is purchasing the Securities pursuant to a private sale exemption from
registration under the Act, and that the Securities have not been registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption from
the registration requirements of the Act. The Initial Purchaser represents,
warrants and covenants to the Issuers that:

(i) (A) Neither it, nor any person acting on its behalf, has solicited or will
solicit offers for, or has offered or will offer or sell, the Securities by any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Act and (B) it has solicited and will solicit
offers for the Securities only from, and will offer and sell the Securities only
to, (1) persons whom the Initial Purchaser reasonably believes to be QIBs or
(2) persons other than U.S. persons outside the United States in reliance on the
exemption from the registration requirements of the Act provided by Regulation
S.

(ii) With respect to offers and sales outside the United States, (A) the Initial
Purchaser will comply with all applicable laws and regulations in each
jurisdiction in which they acquire, offer, sell or deliver Securities or have in
their possession or distribute either any Offering Memorandum or any such other
material, in all cases at their own expense; and (B) the Initial Purchaser has
offered the Securities and will offer and sell the Securities (1) as part of its
distribution at any time and (2) otherwise until 40 days after the later of the
commencement of the offering of the Securities and the Closing Date, only in
accordance with Rule 903 of Regulation S or another exemption from the
registration requirements of the Act. Accordingly, neither the Initial Purchaser
nor any persons acting on its behalf have engaged or will engage in any directed
selling efforts (within the meaning of Regulation S) with respect to the
Securities, and any such persons have complied and will comply with the offering
restrictions requirements of Regulation S. Terms used in this Section 5(b)(ii)
have the meanings given to them by Regulation S.

 

21



--------------------------------------------------------------------------------

The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities pursuant to Regulation S, it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Securities from it or through it during the restricted period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”

The Initial Purchaser understands that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 8 hereof, counsel to the
Issuers and counsel to the Initial Purchaser will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchaser hereby
consents to such reliance.

6. Indemnification.

(a) The Issuers, jointly and severally, agree to indemnify and hold harmless the
(i) Initial Purchaser, (ii) each affiliate of the Initial Purchaser, (iii) each
person, if any, who controls the Initial Purchaser within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act and (iv) the agents,
employees, officers and directors of the foregoing from and against any and all
losses, liabilities, claims, damages and expenses whatsoever (including, but not
limited, to reasonable attorneys’ fees and any and all reasonable expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
reasonable amounts paid in settlement of any claim or litigation) (collectively,
“Losses”) to which they or any of them may become subject under the Act, the
Exchange Act or otherwise insofar as such Losses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Pricing Disclosure Package, any Issuer
Written Communication (including, but not limited to, any electronic roadshow),
the Offering Memorandum, or in any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that none of
the Issuers will be liable in any such case to the extent, but only to the
extent, that any such Loss arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission relating
to the Initial Purchaser made therein in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Initial
Purchaser expressly for use therein.

 

22



--------------------------------------------------------------------------------

(b) The Initial Purchaser agrees to indemnify and hold harmless the Issuers, and
each person, if any, who controls any of the Issuers within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act, the agents,
employees, officers and directors of any of the Issuers and the agents,
employees, officers and directors of any such controlling person from and
against any and all Losses to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Pricing Disclosure Package
or the Offering Memorandum, or in any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission relating to the Initial Purchaser made therein in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchaser expressly for use therein.

(c) Promptly after receipt by an indemnified party under subsection 6(a) or 6(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 6 except to the extent that it has been prejudiced in any
material respect by such failure). In case any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
of such action, the indemnifying party will be entitled to participate in such
action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense of such action with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or

 

23



--------------------------------------------------------------------------------

action effected without its written consent, which consent may not be
unreasonably withheld. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by paragraph
(a) or (b) of this Section 6, then the indemnifying party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than 45 days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall not have reimbursed the indemnified party in accordance with such
request prior to the date of such settlement and (iii) such indemnified party
shall have given the indemnifying party at least 45 days’ prior notice of its
intention to settle and the amount thereof. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) This indemnity agreement will be in addition to any liability that the
Issuers may otherwise have, including, but not limited to, liability under this
Agreement.

7. Contribution. In order to provide for contribution in circumstances in which
the indemnification provided for in Section 6 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 6 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the
one hand, and the Initial Purchaser, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if such allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to above but also
the relative fault of the Issuers, on the one hand, and the Initial Purchaser,
on the other hand, in connection with the statements or omissions that resulted
in such Losses, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers, on the one hand, and the Initial
Purchaser, on the other hand, shall be deemed to be in the same proportion as
(x) the total proceeds from the offering of Securities (net of discounts and
commissions but before deducting expenses) received by the Issuers are to
(y) the total discounts and commissions received by the Initial Purchaser. The
relative fault of the Issuers, on the one hand, and the Initial Purchaser, on
the other hand, shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by any
Issuers, on one hand, or the Initial Purchaser, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission.

The Issuers and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to

 

24



--------------------------------------------------------------------------------

above. Notwithstanding the provisions of this Section 7, (i) in no case shall
the Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discount and commissions applicable to the Securities
purchased hereof pursuant to this Agreement exceeds the amount of any damages
that the Initial Purchaser has otherwise been required to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission and (ii) no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 7, (i) each affiliate of the Initial Purchaser, (ii) each person, if
any, who controls the Initial Purchaser within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act and (iii) the agents, employees,
officers and directors of the Initial Purchaser and each of the foregoing shall
have the same rights to contribution as an Initial Purchaser, and (i) each
director of an Issuer and (ii) each person, if any, who controls an Issuer
within the meaning of Section 15 of the Act or Section 20(a) of the Exchange Act
shall have the same rights to contribution of such Issuer. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 6 for
purposes of indemnification. Anything in this section to the contrary
notwithstanding, no party shall be liable for contribution with respect to any
action or claim settled without its written consent, provided, however, that
such written consent was not unreasonably withheld. The amount paid or payable
by a party as a result of Losses shall be deemed to include, subject to the
limitations set forth in Section 6 hereof, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.

8. Conditions of Initial Purchaser’s Obligations. The obligations of the Initial
Purchaser to purchase and pay for the Securities, as provided for in this
Agreement, shall be subject to satisfaction of the following conditions prior to
or concurrently with such purchase:

(a) All of the representations and warranties of the Issuers contained in this
Agreement shall be true and correct, or true and correct in all material
respects where such representations and warranties are not qualified by
materiality or Material Adverse Effect, on the date of this Agreement and, in
each case after giving effect to the transactions contemplated hereby, on the
Closing Date as though then made, except that if a representation and warranty
is made as of a specific date, and such date is expressly referred to therein,
such representation and warranty shall be true and correct (or true and correct
in all material respects, as applicable) as of such date. The Issuers shall have
timely performed or complied with all of the agreements and covenants contained
in this Agreement and required to be performed or complied with by them at or
prior to the Closing Date.

(b) The Offering Memorandum shall have been printed and copies distributed to
the Initial Purchaser in accordance with Section 4(b) hereof. No stop order
suspending the qualification or exemption from qualification of the Securities
in any jurisdiction shall have been issued and no proceeding for that purpose
shall have been commenced or shall be pending or threatened.

 

25



--------------------------------------------------------------------------------

(c) Since the execution of this Agreement, there shall not have been any
decrease in the rating of any debt security or preferred stock of the Company or
any Subsidiary by any “nationally recognized statistical rating organization”
(as defined in Section 3(a)(62) of the Exchange Act), or any notice given of any
intended or potential decrease in any such rating or of a possible change in any
such rating that does not indicate the direction of the possible change.

(d) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency that
would, as of the Closing Date, prevent the issuance of the Securities or
consummation of the Exchange Offer; except as disclosed in the Pricing
Disclosure Package, no action, suit or proceeding shall have been commenced and
be pending against or affecting or, to the best knowledge of the Issuers,
threatened against any Issuer before any court or arbitrator or any governmental
body, agency or official that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; and no stop order preventing the use
of the Preliminary Offering Memorandum, the Pricing Supplement or the Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Act shall have been issued.

(e) Since December 31, 2013, except as set forth or contemplated in the Pricing
Disclosure Package, (a) neither the Company nor any Subsidiary has (1) incurred
any liabilities or obligations, direct or contingent, that would reasonably be
expected to have a Material Adverse Effect, or (2) entered into any material
transaction not in the ordinary course of business, (b) there has not been any
event or development in respect of the business or condition (financial or
other) of the Company and the Subsidiaries that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect and
(c) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any class of its capital stock.

(f) The Initial Purchaser shall have received certificates, dated the Closing
Date, signed by an authorized officer of each Issuer confirming, as of the
Closing Date, to their knowledge, the matters set forth in paragraphs (a), (b),
(c), (d) and (e) of this Section 8.

(g) The Initial Purchaser shall have received on the Closing Date opinions dated
the Closing Date, addressed to the Initial Purchaser, of Jones Walker LLP,
counsel to the Company, including customary qualifications and limitations,
substantially in the form of Exhibit B hereto.

(h) The Initial Purchaser shall have received on the Closing Date an opinion
(satisfactory in form and substance to the Initial Purchaser) dated the Closing
Date from Latham & Watkins LLP, counsel to the Initial Purchaser.

 

26



--------------------------------------------------------------------------------

(i) The Initial Purchaser shall have received a “comfort letter” from Deloitte &
Touche LLP, independent public accountants for the Company, dated the date of
this Agreement, addressed to the Initial Purchaser and in form and substance
satisfactory to the Initial Purchaser and counsel to the Initial Purchaser,
covering the financial and accounting information in the Pricing Disclosure
Package and other customary matters. In addition, the Initial Purchaser shall
have received a “bring down comfort letter” from Deloitte & Touche LLP,
independent public accountants for the Company, dated as of the Closing Date,
addressed to the Initial Purchaser and in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover the financial and
accounting information in the Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 3 days prior to the Closing Date, and otherwise in form and substance
satisfactory to the Initial Purchaser and counsel to the Initial Purchaser.

(j) Each of the Issuers and the Trustee shall have executed and delivered the
Indenture in form and substance satisfactory to the Initial Purchaser and the
Initial Purchaser shall have received copies, conformed as executed, thereof.

(k) Each of the Issuers shall have executed and delivered into the Registration
Rights Agreement in form and substance satisfactory to the Initial Purchaser and
the Initial Purchaser shall have received counterparts, conformed as executed,
thereof.

(l) All government authorizations required in connection with the issue and sale
of the Securities as contemplated under this Agreement and the performance of
the Issuers’ obligations hereunder and under the Indenture and the Securities
shall be in full force and effect.

(m) The Initial Purchaser shall have been furnished with wiring instructions for
the application of the proceeds of the Securities in accordance with this
Agreement and such other information as it may reasonably request.

(n) Latham & Watkins LLP, counsel to the Initial Purchaser, shall have been
furnished with such documents as they may reasonably request to enable them to
review or pass upon the matters referred to in this Section 8 and in order to
evidence the accuracy, completeness or satisfaction in all material respects of
any of the representations, warranties or conditions contained in this
Agreement.

(o) The Company shall have (i) committed itself to repurchasing all of the
Existing Notes, either pursuant to the acceptance of Existing Notes tendered by
the early tender date specified in the Tender Offer, the issuance of an
irrevocable notice of redemption for Existing Notes, or both, and (ii) taken all
other actions necessary to remove or defease substantially all of the covenants
in the indenture governing the Existing Notes.

The documents required to be delivered by this Section 8 will be delivered at
the office specified in Section 3 hereof on the Closing Date.

9. Initial Purchaser’s Information. The Issuers and the Initial Purchaser
severally acknowledge that the statements with respect to the delivery of the
Securities to the Initial

 

27



--------------------------------------------------------------------------------

Purchasers set forth in (i) the third sentence of the first paragraph under the
heading “No Listing” on the cover page and (ii) the fourth, sixth and seventh
paragraphs under the caption “Plan of distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum constitute the only information furnished
in writing by the Initial Purchaser expressly for use in the Pricing Disclosure
Package or the Offering Memorandum.

10. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including,
without limitation, the agreements contained in Sections 4(f), 6, 7, 9, 10 and
11 hereof shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchaser or any controlling
person thereof or by or on behalf of the Issuers or any controlling person
thereof, and shall survive delivery of and payment for the Securities to and by
the Initial Purchaser. The agreements contained in Sections 4(f), 6, 7, 9, 10
and 11 shall survive the termination of this Agreement, including pursuant to
Section 11.

11. Effective Date of Agreement; Termination.

(a) This Agreement shall become effective upon execution and delivery of a
counterpart hereof by each of the parties hereto.

(b) The Initial Purchaser shall have the right to terminate this Agreement at
any time prior to the Closing Date by notice to the Company from the Initial
Purchaser, without liability (other than with respect to Sections 6 and 7) on
the Initial Purchaser’s part to the Issuers if, on or prior to such date,
(x) there has been any material adverse change or any development involving a
prospective material adverse change in the business, properties, management,
financial condition or results of operation of the Company and the Subsidiaries
taken as a whole, which would, in the Initial Purchaser’s reasonable judgment,
make it impracticable or inadvisable to proceed with the offering or delivery of
the Notes on the terms and in the manner contemplated in the Pricing Disclosure
Package, or (y) since the time of execution of this Agreement, there shall have
occurred: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or the NASDAQ Global Market; (ii) a
suspension or material limitation in trading in the Company’s securities on the
NASDAQ Global Market; (iii) a general moratorium on commercial banking
activities declared by either federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) an outbreak or escalation of hostilities or
acts of terrorism involving the United States or a declaration by the United
States of a national emergency or war; (v) any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, if the effect of any such event specified in clause (iv) or (v) in
the Initial Purchaser’s reasonable judgment makes it impracticable or
inadvisable to proceed with the offering or delivery of the Securities on the
terms and in the manner contemplated in the Pricing Disclosure Package; or
(vi) any Issuer shall have sustained a loss by strike, fire, flood, earthquake,
accident or other calamity that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, or (z) there shall
have occurred any downgrading, or any notice or announcement shall have been
given or made of (i) any intended or potential downgrading or (ii) any watch,
review or possible change that does not indicate an affirmation or improvement,
in the rating accorded any securities of or guaranteed by the Company or any
Subsidiary by any “nationally recognized statistical rating organization,” as
that term is defined in Section 3(a)(62) of the Exchange Act.

 

28



--------------------------------------------------------------------------------

(c) Any notice of termination pursuant to this Section 11 shall be given at the
address specified in Section 12 below by telephone, telex, telephonic facsimile
or telegraph, confirmed in writing by letter.

(d) If the sale of the Notes provided for in this Agreement is not consummated
because of any refusal, inability or failure on the part of the Issuers to
satisfy any condition to the obligations of the Initial Purchaser set forth in
this Agreement to be satisfied on its part or because of any refusal, inability
or failure on the part of the Issuers to perform any agreement in this Agreement
or comply with any provision of this Agreement, the Issuers will reimburse the
Initial Purchaser for one-half of its reasonable out-of-pocket expenses,
including, without limitation, the fees and expenses of the Initial Purchaser’s
counsel incurred in connection with this Agreement.

12. Notice. All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchaser, shall be mailed, delivered, or faxed and
confirmed in writing to c/o UBS Securities LLC, 299 Park Avenue, New York, New
York 10171, Attention: High Yield Syndicate Department, with a copy for
information purposes only to (i) UBS Securities LLC, 299 Park Avenue, New York,
New York 10171, Attention: Legal and Compliance Department and (ii) Latham &
Watkins LLP, 885 Third Avenue, New York, New York 10022 (fax number:
(212) 751-4864), Attention: Peter M. Labonski; and, if sent to the Issuers,
shall be mailed, delivered or telegraphed or faxed and confirmed in writing to
PHI, Inc., Post Office Box 90808, Municipal Airport, Lafayette, Louisiana
70509-0808 (telephone: (337) 272-4452), Attention: Chief Financial Officer, with
a copy for information purposes only to Jones Walker LLP, 201 St. Charles Ave.,
Suite 5100, New Orleans, LA 70170-5100 (fax number: (504) 589-8386), Attention:
Kenneth J. Najder.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
fax machine, if faxed; and one business day after being timely delivered to a
next-day air courier.

13. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Initial Purchaser, the Issuers and the controlling persons and
agents referred to in Sections 6 and 7, and their respective successors and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of Notes from the
Initial Purchaser.

14. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The Section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.

 

29



--------------------------------------------------------------------------------

15. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Issuers consent
to the jurisdiction of such courts and personal service with respect thereto.
The Issuers hereby consent to personal jurisdiction, service and venue in any
court in which any Claim arising out of or in any way relating to this Agreement
is brought by any third party against the Initial Purchaser or any indemnified
party. Each of the Initial Purchaser and the Issuers (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Issuers agree that a final judgment in
any such action, proceeding or counterclaim brought in any such court shall be
conclusive and binding upon the Issuers and may be enforced in any other courts
to the jurisdiction of which the Issuers are or may be subject, by suit upon
such judgment.

16. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

17. Captions. The captions included in this Agreement are included solely for
convenience of reference and are not to be considered a part of this Agreement.

18. Counterparts. This Agreement may be executed in various counterparts that
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by fax or other electronic
transmission (e.g., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof.

19. No Fiduciary Relationship. The Issuers hereby acknowledge that the Initial
Purchaser is acting solely as initial purchaser in connection with the purchase
and sale of the Securities. The Issuers further acknowledge and agree that the
Initial Purchaser is acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis and in no event
do the parties intend that the Initial Purchaser act or be responsible as a
fiduciary to the Issuers, their management, stockholders, creditors or any other
person in connection with any activity that the Initial Purchaser may undertake
or has undertaken in furtherance of the purchase and sale of the Securities,
either before or after the date hereof. The Initial Purchaser hereby expressly
disclaims any fiduciary or similar obligations to the Issuers, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and the Initial
Purchaser agree that they are each responsible for making their

 

30



--------------------------------------------------------------------------------

own independent judgments with respect to any such transactions, and that any
opinions or views expressed by the Initial Purchaser to the Issuers regarding
such transactions, including but not limited to any opinions or views with
respect to the price or market for the Securities, do not constitute advice or
recommendations to the Issuers. The Issuers hereby waive and release, to the
fullest extent permitted by law, any claims that such Issuers may have against
the Initial Purchaser with respect to any breach or alleged breach of any
fiduciary or similar duty to the Issuers in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions.

 

31



--------------------------------------------------------------------------------

If the foregoing agreement correctly sets forth the understanding among the
Issuers and the Initial Purchaser, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchaser.

 

PHI, INC. By:  

/s/ Trudy McConnaughhay

  Name:   Trudy McConnaughhay   Title:   Chief Financial Officer and Secretary
INTERNATIONAL HELICOPTER TRANSPORT, INC. PHI TECH SERVICES, INC. PHI AIR
MEDICAL, L.L.C. HELICOPTER MANAGEMENT, L.L.C. HELICOPTER LEASING, L.L.C. HELEX,
L.L.C. SKY LEASING, L.L.C. VERTILEASE, LLC LEASING SOURCE, LLC MDHL, L.L.C. By:
 

/s/ Trudy McConnaughhay

  Name:   Trudy McConnaughhay   Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED as of the date first above written: UBS SECURITIES LLC
By:  

/s/ James Boland

  Name:   James Boland   Title:   Managing Director By:  

/s/ Francisco Pinto-Leite

  Name:   Francisco Pinto-Leite   Title:   Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

The following is a list of each document provided as an amendment or supplement
to the Preliminary Offering Memorandum.

 

  1. Pricing Supplement containing the terms of the securities, substantially in
the form of Exhibit C.

[Annex A]



--------------------------------------------------------------------------------

SCHEDULE I

GUARANTORS

International Helicopter Transport, Inc.

PHI Tech Services, Inc.

PHI Air Medical, L.L.C.

Helicopter Management, L.L.C.

Helicopter Leasing, L.L.C.

HELEX, L.L.C.

Sky Leasing, L.L.C.

Vertilease, LLC

Leasing Source, LLC

MDHL, L.L.C.

[Schedule I]



--------------------------------------------------------------------------------

SCHEDULE II

 

Company

   Place of Organization    % of Voting
Stock Owned  

International Helicopter Transport, Inc.

   Louisiana      100 % 

PHI Tech Services, Inc.

   Louisiana      100 % 

PHI Air Medical, L.L.C.

   Louisiana      100 % 

Helicopter Management, L.L.C.

   Louisiana      100 % 

Helicopter Leasing, L.L.C.

   Louisiana      100 % 

HELEX, L.L.C.

   Florida      100 % 

Sky Leasing L.L.C.

   Montana      100 % 

Vertilease, LLC

   Montana      100 % 

Leasing Source, LLC

   Montana      100 % 

MDHL, L.L.C.

   Montana      100 % 

Petroleum Helicopters Angola, LDA

   Angola      49 % 

Petroleum Helicopters Australia Pty. Limited

   Australia      100 % 

Energy Risk Ltd

   Bermuda      100 % 

PHI Century Limited

   Ghana      49 % 

[Schedule II]



--------------------------------------------------------------------------------

Exhibit A

FORM OF REGISTRATION RIGHTS AGREEMENT

[See attached]

[Exhibit A]



--------------------------------------------------------------------------------

Exhibit B

FORM OF OPINION OF

JONES WALKER LLP

The opinion of Jones Walker LLP, counsel for the Issuers (capitalized terms not
otherwise defined herein shall have the meanings provided in the Purchase
Agreement, to which this is an Exhibit, or in the opinion), to be delivered
pursuant to Section 8(g) of the Purchase Agreement shall, subject to customary
or agreed upon qualifications and limitations, be to the effect that:

(i) Each Issuer organized under the laws of Louisiana (each a “Covered Issuer”)
or Florida (a) is a corporation, limited liability company, partnership or other
entity duly organized and validly existing and in good standing under the laws
of the jurisdiction of its organization, (b) has all requisite corporate,
limited liability or other power and authority necessary to own, lease and
operate its properties and carry on its business as now being conducted and as
described in the Offering Memorandum, and (c) is duly qualified to do business
and is in good standing in all jurisdictions in which the nature of the business
conducted by it or its ownership or leasing of property makes such qualification
necessary, except where the failure to be so qualified and be in good standing,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Each Issuer that is not a Covered Issuer is (a) a
corporation, limited liability company, partnership or other entity validly
existing and in good standing under the laws of its jurisdiction of its
organization and (b) is qualified to do business and is in good standing in each
jurisdiction set forth on a schedule attached to the opinion.1

(ii) Each Covered Issuer has all requisite corporate, limited liability or other
power and authority to execute, deliver and perform all of its obligations under
the Note Documents to which it is a party and to consummate the Transactions
and, without limitation, the Company and each Covered Guarantor has all
requisition corporate power and authority to issue, sell and deliver and perform
its obligations under the Securities.

(iii) The Purchase Agreement has been duly and validly authorized, executed and
delivered by each Covered Issuer party thereto.

(iv) The Indenture has been duly and validly authorized, executed and delivered
by each Covered Issuer and, assuming the due and valid authorization, execution
and delivery thereof by the Issuers that are not Covered Issuers, the Indenture
is a legally binding and valid obligation of each Issuer, enforceable against
each Issuer in accordance with its terms, except as the enforcement thereof may
be limited by the Enforceability Exceptions.

 

1  It is understood that the opinions as to good standing and qualification to
do business for the non-Covered Issuers are made in reliance on certificates
from the applicable secretary of state.

[Exhibit B]



--------------------------------------------------------------------------------

(v) The Original Notes have been duly and validly authorized and executed by the
Company, and when the Original Notes are issued and authenticated by the Trustee
and delivered by the Company against payment therefor by the Initial Purchaser
in accordance with the terms of the Purchase Agreement and the Indenture, the
Original Notes will be legally binding and valid obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions.

(vi) The Exchange Notes have been duly and validly authorized by the Company,
and when the Exchange Notes are issued and authenticated by the Trustee and
executed and delivered by the Company in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture, the
Exchange Notes will be legally binding and valid obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except that enforceability of the Exchange Notes
may be limited by the Enforceability Exceptions.

(vii) The Guarantees have been duly and validly authorized by each of the
Guarantors that are Covered Issuers for issuance pursuant to the Purchase
Agreement and the Indenture and, assuming the due and valid authorization,
execution and delivery thereof by the Guarantors that are not Covered Issuers,
when the Original Notes are authenticated by the Trustee and delivered by the
Company against payment by the Initial Purchaser in accordance with the terms of
this Agreement and the Indenture, the Guarantees will be legally binding and
valid obligations of the Guarantors, enforceable against each of them in
accordance with their terms, except that enforceability thereof may be limited
by the Enforceability Exceptions. The guarantees of the Exchange Notes have been
duly and validly authorized by each of the Guarantors that are Covered Issuers
and, assuming the due and valid authorization, execution and delivery thereof by
the Guarantors that are not Covered Issuers, when the Exchange Notes are
authenticated by the Trustee and delivered in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture, such
guarantees will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Enforceability Exceptions.

(viii) The Registration Rights Agreement has been duly and validly authorized,
executed and delivered by each Covered Issuer and, assuming the due and valid
authorization, execution and delivery thereof by the Issuers that are not
Covered Issuers, it constitutes a valid and legally binding obligation of the
Issuers enforceable against them accordance with its terms, except that (a) the
enforcement thereof may be limited by the Enforceability Exceptions and (b) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations.

(ix) The execution, delivery and performance by each Issuer of the Note
Documents to which it is a party and the consummation of the Transactions do not
(i)

 

[Exhibit B – Page 2]



--------------------------------------------------------------------------------

conflict with or constitute a breach of or a default under (or an event that
with notice or the lapse of time, or both, would constitute a default), or
require consent (except with respect to the Second Amended and Restated Loan
Agreement dated as of September 18, 2013, as amended, among the Company, PHI Air
Medical, L.L.C., PHI Tech Services, Inc., International Helicopter Transport,
Inc. and Whitney National Bank, as amended and as to which all necessary
consents have been obtained) under, or result in a Repayment Event (as defined
below), other than a Repayment Event that will be satisfied at the Closing Date
as contemplated by and described in the Pricing Disclosure Package and the
Offering Memorandum, or the creation or imposition of a lien, charge or
encumbrance on any property or assets of the Company or any Subsidiary (other
than as created pursuant to the Indenture) (A) pursuant to the charter, bylaws
or other constitutive documents of any of the Company or any Guarantor or
(B) under any of the documents listed as exhibits to the last annual report on
Form 10-K filed by the Company prior to the Closing Date and any filing by the
Company under the Exchange Act thereafter and prior to the Closing Date (each
such document being a “Reviewed Agreement”), other than consents that have
already been obtained or made, or (ii) violate in any material respect any
Included Laws or any judgment, order or decree (known to such counsel after due
inquiry of the Company to be applicable to the Company or any Subsidiary) of any
governmental agency or body or court and that is listed on a schedule to such
opinion. Assuming the accuracy of the representations and warranties of the
Initial Purchaser in the Purchase Agreement and the compliance by the Initial
Purchaser with its covenants and agreements contained in the Purchase Agreement,
no consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required under any of the Included
Laws to be obtained or made by the Issuers for the due execution and delivery of
the Note Documents and the performance of their respective obligations
thereunder in connection with the issuance or sale of the Notes by the Company,
except such as may be required under state securities laws and the various rules
and regulations thereunder and except for filings with and orders of the
Commission relating to the Exchange Offer Registration Statement and, if
applicable, the Shelf Registration Statement. As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary. Such
counsel may state that it has made no special investigation or review of any
published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”) other than a review of: (i) the Laws of the
State of New York, (ii) the Laws of the State of Louisiana, and (iii) the
federal Laws of the United States of America. For purposes of this opinion, the
term “Included Laws” means the Laws described in the preceding sentence that
are, in such counsel’s experience, normally applicable to transactions of the
type contemplated in the Note Documents. The term “Included Laws” excludes:
(a) Laws of any counties, cities, towns, municipalities and special political
subdivisions and any agencies thereof; (b) Laws relating to (1) pollution or
protection of the environment, (2) zoning, land use, building or construction
codes or guidelines, (3) labor, employee rights and benefits, or occupational
safety and health, (4) antitrust, (5) antifraud, (6) tax or (7) intellectual

 

[Exhibit B – Page 3]



--------------------------------------------------------------------------------

property; (c) state securities or blue sky Laws; (d) any Law that may be
applicable to any party by virtue of the particular nature of the business
conducted by it or any goods or services produced by it or property owned or
leased by it; (e) Federal Reserve Board margin regulation issues; (f) the Laws
that apply to the Initial Purchaser because of its legal or regulatory status,
including the rules and the regulations of the Financial Industry Regulatory
Authority; and (g) the rules and regulations of the Federal Aviation
Administration, the National Transportation Safety Board or any other aviation
regulating entity. Such counsel need not express any opinion as to the laws of
any jurisdiction other than the Included Laws.

(x) To such counsel’s knowledge, except as described in the Pricing Disclosure
Package, there are no pending or threatened actions, suits or proceedings
against or affecting the Company or any Subsidiary or any of their respective
properties that, if determined adversely to the Company or any Subsidiary,
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or could materially and adversely affect the ability of
the Company and the Subsidiaries to perform their obligations under the Note
Documents or that are otherwise material in the context of the issuance and sale
of the Securities.

(xi) Neither the Company nor any Guarantor is, or after giving effect to the
Transaction will be, required to be registered as an “investment company” or a
company “controlled” by an “investment company” incorporated in the United
States within the meaning of the Investment Company Act of 1940, as amended.

(xii) No registration under the Act of the Securities or qualification of the
Indenture under the Trust Indenture Act is required for the sale of the
Securities to the Initial Purchaser as contemplated by the Purchase Agreement or
for the Exempt Resales, assuming in each case that (1) the purchasers who buy
the Notes in the Exempt Resales are Eligible Purchasers and (2) the accuracy of
and compliance with the Initial Purchaser’s representations, warranties and
covenants contained in the Purchase Agreement.

(xiii) Each of the Note Documents conforms in all material respects to the
description thereof contained in the Pricing Disclosure Package and the Offering
Memorandum.

(xiv) The statements under the captions “Description of the Notes,” “Description
of other indebtedness” and “Material U.S. federal income tax consequences” in
the Pricing Disclosure Package and the Offering Memorandum, insofar as such
statements purport to constitute a summary of legal matters, documents or
proceedings referred to therein, fairly present in all material respects such
legal matters, documents and proceedings.

(xv) The documents incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum (other than the financial statements and the notes
thereto and the other financial, statistical or accounting data derived
therefrom, as to

 

[Exhibit B – Page 4]



--------------------------------------------------------------------------------

which no opinion need be rendered), when they were filed with the Commission
complied as to form in all material respects with the requirements of the
Exchange Act and Exchange Act Regulations.

Such opinion shall also including the following negative assurance:

Because the primary purpose of our professional engagement was not to establish
or confirm factual matters or financial, accounting or industry information, and
because many determinations involved in the preparation of the Pricing
Disclosure Package and the Offering Memorandum (including documents incorporated
by reference) are of a wholly or partially non-legal character, we are not
passing upon and do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum (other than those
referred to in paragraphs (xiii) and (xiv) above), and we make no representation
that we have independently verified the accuracy, completeness or fairness of
such statements.

However, in the course of our acting as counsel to the Company in connection
with its preparation of the Pricing Disclosure Package and the Offering
Memorandum, we have reviewed each such document and have participated in
conferences and telephone conversations with representatives of the Company,
representatives of the Company’s other outside counsel, representatives of the
independent public accountants for the Company, representatives of the Initial
Purchaser and representatives of the Initial Purchaser’s counsel, during which
conferences and conversations the contents of such documents and related matters
were discussed.

Based on our participation in such conferences and conversations, our review of
the documents described above, our understanding of the U.S. federal securities
laws and the experience we have gained in our practice thereunder, we advise you
that no information has come to our attention that causes us to believe that the
Pricing Disclosure Package, as of [ — ] [a.m./p.m.] New York City time on
March 6, 2014 (which you have informed us is a time prior to the time of the
first sale of the Notes by the Initial Purchaser), or the Offering Memorandum,
as of its date or as of the Closing Date, contains or contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading (it being understood that we do not express
any views as to the financial statements and related notes and schedules thereto
and other financial, statistical or accounting data derived therefrom included
in the Pricing Disclosure Package and the Offering Memorandum).

 

[Exhibit B – Page 5]



--------------------------------------------------------------------------------

Exhibit C

Pricing Supplement to Preliminary Offering Memorandum      Strictly Confidential
     March 6, 2014

 

$500,000,000

 

LOGO [g689213ex10_1pg044.jpg]

PHI, INC.

5.25% Senior Notes due 2019

 

This Pricing Supplement relates to the Preliminary Offering Memorandum dated
March 5, 2014 (the “Preliminary Offering Memorandum”) of PHI, Inc. (the
“Issuer”) relating to the senior notes described below. This Pricing Supplement
is qualified in its entirety by reference to the Preliminary Offering
Memorandum. The information in this Pricing Supplement supplements the
information in the Preliminary Offering Memorandum, and it supersedes such
information to the extent that it is inconsistent with the information in the
Preliminary Offering Memorandum. Capitalized terms not defined herein have the
meanings assigned to them in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or under any state securities laws. The Notes will be
offered by the initial purchaser only to qualified institutional buyers pursuant
to Rule 144A under the Securities Act and to non-U.S. persons outside the United
States in compliance with Regulation S promulgated under the Securities Act. For
a description of certain restrictions on transfers of the Notes, please read
“Important notice to readers,” “Plan of distribution” and “Transfer
restrictions” in the Preliminary Offering Memorandum.

[Exhibit C]



--------------------------------------------------------------------------------

PRICING SUPPLEMENT

Dated March 6, 2014

5.25% Senior Notes due 2019

 

Issuer

   PHI, Inc.

Aggregate Principal Amount

   $500,000,000

Maturity Date

   March 15, 2019

Issue Price

   100% (plus accrued interest, if any)

Coupon

   5.25%

Yield Per Annum

   5.25%

Benchmark

   UST 1.5% due February 28, 2019

Spread to Benchmark

   368.3

Interest Payment Dates

   March 15 and September 15

First Interest Payment Date

   September 15, 2014

Guarantees

   The Notes will be jointly and severally, fully and unconditionally,
guaranteed on a senior basis by all of the Issuer’s existing and future U.S.
restricted subsidiaries.

Ratings*

   [Intentionally Omitted]

Optional Redemption

   On or after March 15, 2016, at the redemption prices set forth below
(expressed as percentages of the principal amount), plus accrued and unpaid
interest, if any, to, but not including, the applicable redemption date, if
redeemed during the twelve month period beginning on March 15 of the years
indicated below:         Date    Price      2016    102.625%      2017   
101.312%      2018, and thereafter    100.000%

Make-Whole Redemption

   Prior to March 15, 2016 at a make-whole premium based on the treasury rate
plus 50 basis points.

 

[Exhibit C – Page 2]



--------------------------------------------------------------------------------

Optional Redemption with Equity Proceeds

   At any time prior to March 15, 2016, the Issuer may redeem up to 35% of the
aggregate principal amount of the Notes with the net cash proceeds of one or
more Qualified Equity Offerings at a redemption price equal to 105.25% of the
principal amount of the Notes to be redeemed, plus accrued and unpaid interest
thereon, if any, to the date of redemption (subject to the right of Holders of
record on the relevant record date to receive interest due on the relevant
interest payment date); provided that (1) at least 65% of the aggregate
principal amount of Notes issued under the Indenture remains outstanding
immediately after the occurrence of such redemption and (2) the redemption
occurs within 90 days of the date of the closing of any such Qualified Equity
Offering.

Trade Date

   March 6, 2014

Settlement

   We expect that delivery of the Notes will be made against payment therefor on
or about the Settlement Date, which will be the seventh business day following
the date of pricing of the Notes (this settlement cycle being referred to as
“T+7”). Under Rule 15c6-1 of the U.S. Securities and Exchange Commission under
the Exchange Act, trades in the secondary market generally are required to
settle in three business days, unless the parties to that trade expressly agree
otherwise. Accordingly, purchasers who wish to trade Notes on the date of
pricing or the next three succeeding business days will be required, by virtue
of the fact that the Notes initially will settle in T+7, to specify an alternate
settlement cycle at the time of any such trade to prevent a failed settlement
and should consult their own advisor.

Settlement Date

   March 17, 2014 (T+7)

CUSIP

  

Rule 144A: 69336T AF3

Regulation S: U71812 AC2

ISIN

  

Rule 144A: US69336TAF30

Regulation S: USU71812AC24

Initial Purchaser

   UBS Securities LLC

Distribution

   Rule 144A and Regulation S (with contingent registration rights as set forth
in the Preliminary Offering Memorandum)

 

[Exhibit C – Page 3]



--------------------------------------------------------------------------------

* These ratings have been provided by Moody’s and S&P. A securities rating is
not a recommendation to buy, sell or hold securities, may be subject to revision
or withdrawal at any time and each rating should be evaluated independently of
any other rating.

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the Notes described
in the Preliminary Offering Memorandum. This material is personal to each
offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description of the Notes and
the related offering.

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY STATE
SECURITIES LAWS. THE NOTES WILL BE OFFERED BY THE INITIAL PURCHASER ONLY TO
QUALIFIED INSTITUTIONAL BUYERS PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
AND TO NON-U.S. PERSONS OUTSIDE THE UNITED STATES IN COMPLIANCE WITH REGULATION
S PROMULGATED UNDER THE SECURITIES ACT, AND THIS COMMUNICATION IS ONLY BEING
DISTRIBUTED TO SUCH PERSONS.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

[Exhibit C – Page 4]